meee a ea ee
on Nn On BP WD NHN

1g

 

 

Case 2:19-cr-00074-WFN ECF No. 1

Joseph H. Harrington

United States Attorney

Eastern District of Washington
David M. Herzog

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 04/16/19 PagelD.1 Page 1 of 4

ADD 4 Pf On4én
APH 7 AG
Ait | 0 2018

DEPUTY
( OWN

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
JESUS RODRIGUEZ
(a/k/a “Chewy”’),
Defendant.

The Grand Jury charges:

Case No. 2:19-CR-74-WFN
INDICTMENT

Vio: 18 U.S.C. § 2422(b):
Online Enticement of a Minor

(Count 1)

18 U.S.C. § 1591(a)(1), (b)(2):
Child Sex Trafficking
(Count 2)

18 U.S.C. § 2252A(a)(2)(A), (b)(1):
Receipt of Child Pornography
(Count 3)

18 U.S.C. §§ 2428, 1594, 2253:

 

Forfeiture Allegations

COUNT 1

Beginning on or about December 16, 2016, and continuing until on or about

December 17, 2016, in the Eastern District of Washington and elsewhere, the

Defendant, JESUS RODRIGUEZ (a/k/a “Chewy”), did unlawfully and knowingly

INDICTMENT - 1
Oo Oo ND A FW LO

NH HN NY KH NY KY WKN LH NN KH RH RK Re HR eS eS
On Dn OA BPW KH KH DO Wn KH HA FP WH YH KY CO

 

 

Case 2:19-cr-00074-WFN ECFNo.1 filed 04/16/19 PagelD.2 Page 2 of 4

use a facility and means of interstate and foreign commerce, namely, the Internet,
to persuade, induce, entice, and coerce an individual who had not yet attained the
age of 18 years, to wit, Minor Victim 1, to engage in sexual activity for which a
person can be charged with a criminal offense, including WASH. REV. CODE

§ 9A.44.079, Rape of a Child in the Third Degree; all in violation of 18 U.S.C.

§ 2422(b).

COUNT 2
On or about December 17, 2016, in the Eastern District of Washington and
elsewhere, the Defendant, JESUS RODRIGUEZ (a/k/a “Chewy”), in and affecting
interstate commerce, and having had a reasonable opportunity to observe Minor
Victim 1, knowingly, recruited, harbored, transported, provided, obtained,
advertised, maintained, patronized, and solicited Minor Victim 1, knowing and in
reckless disregard of the fact that Minor Victim 1 had not attained the age of 18

years and would be caused to engage in a commercial sex act, all in violation of

18 U.S.C. § 1591(a)(1), (b)(2).

COUNT 3
Beginning on or about January 8, 2017, and continuing until on or about

January 14, 2017, in the Eastern District of Washington and elsewhere, the
Defendant, JESUS RODRIGUEZ (a/k/a “Chewy”), did knowingly receive child
pornography, as defined in 18 U.S.C. § 2256(8)(A), that had been mailed, shipped
and transported in interstate commerce by any means, including by computer, to
wit: images depicting minor children engaging in sexually explicit conduct,
including but not limited to the lascivious exhibition of the genitals and pubic area,

in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1).

INDICTMENT — 2
Oo Oo nN DH A BPW HB eR

wm bo bv PO HK LP LH NHN KN HR ee SF FS He Ke ee Re ee
oOo “s ON On SP WD YP KS SS OO Oy HD A BP WH WH KS SO

 

 

Case 2:19-cr-00074-WFN ECF No.1 filed 04/16/19 PagelD.3 Page 3 of 4

NOTICE OF FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 18
U.S.C. §§ 2428, 1594, and 2253.

Pursuant to 18 U.S.C. § 2428, upon conviction of an offense in violation of
18 U.S.C. § 2422, as charged in Count 1 of this Indictment, the Defendant, JESUS
RODRIGUEZ (a/k/a “Chewy’”’), shall forfeit to the United States of America any
property, real or personal, that was used or intended to be used to commit or to
facilitate the commission of the offense and any property, real or personal,
constituting or derived from any proceeds obtained, directly or indirectly,asa
result of the offense. The property to be forfeited includes, but is not limited to: a
black Samsung Galaxy S7 cellular telephone, model number SM-G930R, serial
number 089557555906574899.

Pursuant to 18 US.C. § 1594, upon conviction of an offense in violation of
18 U.S.C. § 1591, as charged in Count 2 of this Indictment, the Defendant, JESUS
RODRIGUEZ (a/k/a “Chewy”), shall forfeit to the United States of America any
property, real or personal, that was used or intended to be used to commit or to
facilitate the commission of the offense and any property, real or personal,
constituting or derived from any proceeds obtained, directly or indirectly, as a
result of the offense. The property to be forfeited includes, but is not limited to: a
black Samsung Galaxy S7 cellular telephone, model number SM-G930R, serial
number 089557555906574899.

Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of 18
U.S.C § 2252A(a)(2), (b)(1), as alleged in Count 3 of this Indictment, the Defendant,
JESUS RODRIGUEZ (a/k/a “Chewy”), shall forfeit to the United States of America
any visual depiction described in section 2252A of that chapter, or any book,

magazine, periodical, film, videotape, or other matter which contains any such visual

INDICTMENT — 3
Nw

Go Oo wOeN DW NH HR W

—"

ND Wn Ff W WHO

oo

19

1)

Oo VP

tr i)

+

 

Case 2:19-cr-00074-WFN ECF No.1 _ filed 04/16/19 PagelD.4 Page 4 of 4

depiction, which was produced, transported, mailed, shipped or received in violation
of this chapter; any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from such offenses; and, any property, real or
personal, used or intended to be used to commit or to promote the commission of
such offenses, or any property traceable to such property. The property to be
forfeited includes, but is not limited to: a black Samsung Galaxy $7 cellular
telephone, model number SM-G930R, serial number 089557555906574899.

If any of the property described above, as a result of any act or omission of

the Defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

has been commingled with other property which cannot be divided

Q

without difficulty;
the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), 18 U.S.C.
§ 2253(b).
DATED this je day of April, 2019.

A_TRUE BILL

 

C =e

Jéseplf H. Hatrinkxton yf

tnited States Attorney

David M. fe
Assistant Umted States Attorney

INDICTMENT — 4

 
